Mercure, J.
(dissenting). I dissent. I conclude that a rational basis existed for the determination of respondent Governor’s Office of Employee Relations to deny the out-of-title grievance of petitioner Patricia A. Kuppinger (hereinafter petitioner) and would, accordingly, reverse Supreme Court’s judgment, confirm the determination and dismiss the petition. As properly argued by respondents, Nurse II is itself a supervisory position and, in view of the considerable overlap of responsibilities between the two positions and the fact that the more significant responsibilities of a Nurse Administrator I need not be performed on a daily basis, the duties occasionally assumed by petitioner were reasonably related to or, at most, normal extensions of her position (see, Matter of Bertoldi v Rosenblatt, 167 AD2d 237, 238). Ordered that the judgment is affirmed, with costs.